 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDGuerdon Industries and The United Rubber, Cork,Linoleum, and Plastic Workers of America.Case 10-CA-15151April 6, 1981DECISION AND ORDEROn September 30, 1980, Administrative LawJudge Howard I. Grossman issued the attachedDecision in this proceeding. Thereafter, the Re-spondent filed exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Guerdon In-dustries, Waycross, Georgia, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.i The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We also find totally without merit Respondent's allegations of bias andprejudice on the part of the Administrative Law Judge. Upon our fullconsideration of the record and the Administrative Law Judge's Deci-sion, we perceive no evidence that the Administrative Law Judge pre-judged the case, made prejudicial rulings, or demonstrated a bias againstthe Respondent in his analysis or discussion of the evidence.2 The Respondent has excepted, inter alia, to the Administrative LawJudge's use of the Wright Line analysis, Wright Line. a Division of WrightLine. Inc.. 251 NLRB 1083 (1980). in finding that the Respondent violat-ed the Act in discharging four employees. The Respondent contends thatthis case was heard before the Wright Line decision issued and that had itknown that the Administrative Law Judge would apply the analysis con-tained therein, it would have tried its case differently. The Respondent'scontention is without merit. The Wright Line decision clarified and ar-ticulated the analysis that should be used in cases turning on employermotivation. It did not set forth a completely new analysis. Indeed, as wasstated in Wright Line "the two methods of analysis are essentially thesame.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,255 NLRB No. 86the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discourage membership inThe United Rubber, Cork, Linoleum, andPlastic Workers of America, or any otherlabor organization, by unlawfully dischargingany employees or by discriminating againstthem in any other manner with respect to theirhire or tenure of employment.WE WILL NOT tell employees that we knowthe names of union adherents among them.WE WILL NOT tell employees that we intendto discharge union supporters.WE WILL NOT promise employees benefits inreturn for their rejection of any union or theirrefraining from engaging in union activities.WE WILL NOT threaten employees with clo-sure of any of our plants in retaliation for theirunion activities.WE WILL NOT create an impression that ouremployee's union activities are futile, by tellingthem that they or we do not need a union andthat we will not have a union.WE WILL NOT tell employees that they arenot to speak to other employees about unionsor show them union literature, at any time orat any place on company property.WE WILL NOT offer employees monetary orother rewards for the names of other employ-ees engaged in union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce any of our employeesin the exercise of their rights guaranteed themunder Section 7 of the National Labor Rela-tions Act.WE WILL offer Gerald Kirby, Wanda Short,J. B. Merritt, and Robert Jones reinstatementto their former jobs or, if any such jobs nolonger exist, to substantially equivalent jobs,discharging, if necessary, any employee hiredto replace any of the aforesaid employees.WE WILL restore the seniority of the forego-ing employees and their other rights and privi-leges, and WE WILL pay them the backpaythey lost because we discharged them, with in-terest.GUERDON INDUSTRIESDECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge:This case was heard at Waycross, Georgia, on June 2 GUERDON INDUSTRIES611and 3, 1980.' The charge was filed on November 20 bythe Industrial Union Department, AFL-CIO,2"onbehalf of the AFL-CIO and/or its appropriate affiliate,"which, the evidence shows, is the United Rubber, Cork,Linoleum and Plastic Workers of America (herein theUnion).3The complaint was issued on December 7, allegingthat Guerdon Industries (herein the Company) violatedSection 8(a)(1) of the National Labor Relations Act, asamended (herein the Act) by (1) interrogating employeesconcerning their union activities; (2) telling employeesthat (a) it would be futile for them to select the Union astheir bargaining representative, (b) the Company was notgoing to have a union at its plant, (c) the employees didnot need a union, and (d) it would discharge employeesif they engaged in union activities; (3) promising employ-ees additional vacation time in return for the employees'refraining from engaging in union activities; (4) creatingan impression of surveillance of its employees' union ac-tivities and telling them that it knew which employeeswere starting the Union; (5) soliciting employees toinform on the union activities of other employees inreturn for a monetary reward of $100; (6) promising em-ployees that it would lighten the workload by hiringother employees if they would refrain from engaging inunion activities; and (7) prohibiting employees frombringing union literature into the plant and from discuss-ing union activities at any time on company property.The complaint also alleges that the Company violatedSection 8(a)(3) and (1) of the Act by discharging andthereafter failing to reinstate four named employees be-cause of their activities on behalf of the Union.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs by the General Counsel and the Com-pany, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company is a Delaware corporation with anoffice and three plants located in Waycross, Georgia,where it is engaged in the manufacture of mobile homes.During calendar year 1978, which is representative of alltimes material herein, the Company sold and shipped fin-ished products valued in excess of $50,000 from its Way-cross, Georgia, plants directly to customers located out-side the State of Georgia. The Company admits and Ifind that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges and the answer denies that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act. Joseph Coffey testified without con-tradiction that he is an organizer for the United Rubber,Cork, Linoleum, and Plastic Workers of America, andthat this organization exists for the purpose of dealingI All dates hereinafter are in 1979 unless otherwise stateda See sec. II of this Decision.a See sec. II of this Decision.with employers concerning grievances, labor disputes,wages, rates of pay, hours of employment, and condi-tions of work. Coffey further testified that said organiza-tion is affiliated with the AFL-CIO, and that one ofsuch affiliations is the Industrial Union Department (sig-natory to the charge herein on behalf of the AFL-CIOand/or its appropriate affiliate). Coffey sought and ob-tained permission from the United Rubber Workers orga-nization to work on the campaign at the Company'splant, and his coworker in this matter was one JamesOrange, an employee of the Industrial Union Depart-ment. As more fully described hereinafter, Coffey actual-ly met with and distributed union literature to employeesof the Company in their attempt to start a union.It is clear that the United Rubber Workers organiza-tion is the appropriate AFL-CIO affiliate on whosebehalf the charge was filed, and that it is therefore aproper party to this proceeding. It is also clear from Cof-fey's testimony, and I find, that the United Rubber,Cork, Linoleum, and Plastic Workers of America is alabor organization within the meaning of Section 2(5) ofthe Act.4III. THE ALLEGED UNFAIR LABOR PRACTICESA. Summary and Factual Analysis of the Evidence1. Employee activity on behalf of the UnionCoffey was conducting a union campaign at WaycrossMolded Products, also known as Macon Molding, in Oc-tober 1979. This plant is located in about the middle ofRespondent Company's three plants (the Statler, Vaga-bond, and Diamond Trio plants), and is only a few milesfrom each of them. On about October 8, as Coffey waspassing out leaflets at Waycross Molded Products, hewas approached by Gerald Kirby, an employee at theCompany's Statler plant, who asked for assistance in get-ting a union started at the Company. Coffey was toobusy at the time, but suggested that Kirby meet him thefollowing night, October 9, at a meeting of WaycrossMolded Products employees. Kirby did so, and Coffeygave him advice on how to engage in organizational ac-tivity. Kirby and Coffey met a third time, on or aboutOctober 13, during which meeting Kirby was accompa-nied by J. B. Merritt, another employee at the Compa-ny's Statler plant. Coffey further discussed the way toget a union started at the Company, and gave Kirbycopies of a leaflet describing employee rights under theAct.On or about October 15, employee Robert Jones andtwo other employees at the Company's Statler plant alsovisited the union activity taking place at the MaconMolding plant. They obtained union literature in theform of a large poster with the picture of a chicken andthe legend, "The Company's Chickened Out." One ofthe other employees with Jones wanted to post it on the4 In light of my conclusion that the Industrial Union Department,AFL-CIO, acted in a representative capacity in filing the charge, I con-sider it unnecessary to determine whether it also is a labor organization,an agent of a labor organization. or a proper party in this proceeding. Cf.International Longshoremen s Ar.sociation. AFL-CIO. et al. (Coldwater Sea-food Corporation), 237 NLRB 528 (1978).GUERDN INDUSTRES 611 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDbulletin board at the Company's Statler plant, but Jonessaid that they should first obtain management approval.Accordingly, the employees approached Eddie Carter,the Company's foreman at the Statler plant, and a super-visor within the meaning of the Act. According to Jones,they showed him a copy of the poster and asked for per-mission to put it on the bulletin board. Carter refused,told him to put it in the trash can, and said that the em-ployees could be fired. Jones testified that he did put theposter with the trash, and that Carter returned a fewminutes later saying that he did not want Jones and theothers to communicate with other employees about thismatter.According to Carter, Jones did approach him on Oc-tober 15 with a request to post something on the bulletinboard, to which Carter replied, "Not without manage-ment's permission." Carter acknowledged that he wascurious about the material to be posted, but denied thathe ever saw it. I credit Jones' version of this incident,and conclude that Carter did in fact see the union posterfrom the Macon Molding plant, and did make the state-ments attributed to him by Jones.Jones further testified credibly that other employeesapproached him a few minutes later and asked him whatwas going on. He replied that Carter was talking aboutfiring him and his partner for bringing union literatureinto the plant. When Jones said that Carter told him toput the poster in the trash, the employees said that Joneswas scared, whereupon he retrieved the poster from thetrash and showed it to the other employees. During therest of the week, there was talk about the Union amongthe employees, according to Jones' credible testimony.On October 18, Jones had a conversation with theCompany's general superintendent, Johnny Davis, a su-pervisor within the meaning of the Act. According toJones, he was at his work table, where he built roofs,when Davis asked him to step out in the back. Davisasked Jones whether he had anything to do with theUnion, and Jones denied it. Davis said that it had "gotaround" to all three plants that it was Jones who hadstarted the union movement, and that the Union was notactually what Jones thought it was. Jones told Davisabout his prior experience with Carter, concerning thechicken poster.Davis agrees that he had a conversation with Jones onor about October 18, but under different circumstancesand with a different subject matter. Thus, both Davisand Jones happened to be going into the yard back ofthe plant when a casual conversation began. All thatDavis said was that Jones' department was not makingthe piece rate. I credit Jones' version of this conversa-tion. I also credit the testimony of both Jones and Kirbythat, on or about October 18, Kirby showed Jones theunion leaflet which Kirby had previously obtained fromCoffey, and asked Jones to talk to employees about theUnion.2. General Manager Scott's speech on October 19On October 19, the Statler plant employees were di-rected to assemble about 3:30 p.m. and were addressedby Sam Scott, the Company's general mangager and asupervisor within the meaning of the Act. According tovarious employee estimates, the speech lasted from 1 to 2hours, although Scott said that it lasted about 15-20 min-utes. Employee accounts of the speech vary in some de-tails, as is customary in such matters. According toKirby, the most reliable witness, Scott said that he wasnot going to have a union at Guerdon, and that theCompany did not need a union. Kirby is corroborated onthis topic of Scott's speech by Merritt, who added thatScott claimed the employees did not need a union, andwould not gain anything from it. Even Scott agreed thathe said that the Company did not need a union, althoughhe denied making the other statements. I credit Kirby'sand Merritt's testimony on this subject of the speech.Kirby also testified that Scott said he knew who thepeople were who started the Union, and that by the endof the meeting he was going to let them go. EmployeeWanda Short testified that Scott said some people wouldnot be coming to work the following Monday, and theywould know their names before they left (the meeting).Merritt averred that Scott notified the employees that hewas going to make an example of some people, that theywould not be at work the following Monday, and thatanybody participating in the Union would not be therevery long. Jones stated that Scott told the employeesthat some of them would not be working in the plant atthe end of the meeting, and "they know who they are."Scott denied making these statements. Although there issome difference in the employee versions of the speech,there is a general theme that Scott told employees heknew the identities of the union adherents and intendedto discharge them. The cumulative effect of this substan-tially consistent employee testimony is more persuasivethan Scott's denial, and I credit the employee version ofScott's comments on this topic. I also credit Kirby's tes-timony that Scott said he did not have to keep the plantopen, but could send the orders to another plant inGeorgia.There is agreement between the testimony of the em-ployees and Scott that he promised additional benefits atthe meeting. Kirby said that Scott promised additionalvacation benefits in the form of 2-1/2 days off work eachquarter, while Scott stated that it was 1 day each monthfor the first year of employment up to 5 days, with morevacation privileges the second year. Scott's version isprobably more accurate. Scott also promised additionalemployees to lessen the workload, persons whom hecalled "floaters." Scott testified that he had held prioremployee meetings in which he announced new benefitsas "motivational tools," and was corroborated in this byJones. I credit Scott's testimony that he had discussedemployee benefits during prior meetings.There is also agreement that Scott held up a $100 billduring his speech, and offered it as a reward to employ-ees on certain conditions. The difference in the testimonyinvolves the condition required to earn the money. Ac-cording to Kirby and Merritt, the money would be paidin return for the identity of any employee distributingunion literature, or posting union literature on the bath-room walls or anywhere. Although there had been graf-fiti on the bathroom walls for several months, Scott com-plained only about the posting of literature. Merritt in--------- ---- GUERDON INDUSTRIES613fact saw union literature on these walls, documents thathad been torn down. Kirby testified that the leaflet hehad obtained from Coffey was posted on the bathroomwalls, while Short testified that Scott told employeesthat he had found "some papers" on the bathroom walls,and that he did not like unions.Scott averred that his offer was in return for thenames of persons who defaced the bathroom walls withgraffiti, "bawdy" statements. Although the walls werebad, according to Scott, they were not "filthy," and hadalways been in poor condition with respect to this prob-lem. Crediting Merritt and Kirby, I conclude that unionliterature in fact was posted on the bathroom walls. Be-cause of Scott's concern with the Union, and the factthat graffiti on bathroom walls was not a new problem, Ifind that his $100 offer was in return for the names ofemployees seen posting union literature anywhere in theplant, including bathroom walls. There is inconsistentemployee testimony about whether Scott held somethingin his left hand while holding the $100 bill in his right,and I credit Scott's testimony that it was a statement ofcomparative paychecks at the three plants.Scott said that his speech was caused by the fact thatthe Statler plant was not operating as efficiently as theother two plants. Although it was producing as manymobile homes, it took more overtime to accomplish thisresult. This did not cause the Company any loss of prof-its, according to Scott, because of the Company's com-plicated combination of hourly and incentive pay, but itdid operate to the disadvantage of one group of employ-ees.Merritt, on the other hand, testified that Scott had pre-viously sent around a memo saying that Statler was thebest plant of all three, that it had made the most money,and that he congratulated the employees. I credit Mer-ritt's testimony.Scott maintained that the object of his speech was toget each Statler employee to make a "personal commit-ment" to more work and less absenteeism. He denied anyknowledge of union activity at Guerdon, although he ad-mitted knowledge of same at nearby Macon Molding. Asa symbol of each employee's pledge to a personal com-mitment, Scott asked the employees to show up prompt-ly at 7 a.m. the following Monday. If they did not do so,Scott would infer that they did not wish to make a "per-sonal commitment," and that they intended to terminatetheir employment. Kirby and Jones agreed that Scott didcall for a commitment to harder work, and told the em-ployees to call in the following Monday if they couldnot arrive by 7 a.m. I conclude that Scott did in factmake these statements during his speech.3. The discharges of Kirby and ShortGerald Kirby and Wanda Short tried to clock outafter Scott's speech on October 19. They could not findtheir timecards, and Larry Youmans, their foreman andimmediate supervisor since January , asked them tocome into the office. According to Kirby, Youmans saidthat they were being laid off because of lack of work,and that he hated to see them go because they were twoof the best workers that he had. Youmans testified thathe told the employees that they were being laid off be-cause there were too many employees in their depart-ment, and that their work was not satisfactory. Askedwhether he also said that he hated to see them go, You-mans replied, "Not that I can remember." Asked againby company counsel, Youmans made a definite denial.Wanda Short testified that Youmans said the Companyneeded only one employee in her department. She couldnot remember whether Youmans said anything "nice" tothe employees.Kirby and Short worked in the Company's "Yard De-partment," one of the last stages of the mobile home pro-duction, where defects ("gigs") in the manufacturingprocess were corrected, and the homes were cleaned.This latter function was performed by Short, who testi-fied that she was the "principal" employee cleaning thehomes, although she occasionally received help fromother employees.In addition to working in the same department withShort, Kirby also drove her to and from work. Kirbyspoke to Short about the Union during these rides, butthere is no evidence that Short spoke with other employ-ees about the subject, or engaged in other protected ac-tivity.Plant Manager Scott testified that there were four em-ployees in the yard department at the Statler plant,whereas the other two plants (Vagabond and DiamondTrio), comparable in size to Statler, had only two em-ployees in similar departments. This problem of "over-staffing" was first noticed about 30 days before the Octo-ber 19 meeting. Scott therefore notified the Statler plantto reduce its yard complement to two employees bylaying off the two "that were not doing the best work."Other than this general instruction, Scott had no knowl-edge of the identity of the employees to be laid off, ac-cording to his testimony.General Superintendent Davis testified that the Statleryard department previously had two employees, but, "acouple of months" before the October 19 discharges, i.e.,about the middle of August, the complement was raisedto four employees. About 3 weeks before the discharges,i.e., about the end of September, Scott told Davis toreduce the complement to two, according to Davis.Prior to this testimony, however, Davis denied that any-body told him that any employees had to be laid off.Davis further testified that he "passed" the matter on toStatler Foreman Eddie Carter, and did not participate inselecting which employees would be discharged.Carter stated that he had four employees in the yarddepartment, and that Wanda Short was the "cleanupgirl." He averred that Scott and Davis told him that hecould have only one cleanup girl and one yardman, butdid not tell him who "to set up for layoff." Carter testi-fied that he received instructions from Scott and Davison October 19, although "a couple or 3 days" beforethis, Davis told him that he had too many employees inthe yard. Carter discussed with Youmans the employeesactually to be laid off, but was not informed about theactual date of the discharge until the morning of October19.Carter also testified to meetings with Kirby and Shortabout 2 weeks before October 19, in which he criticizedGUERDON INDUSTRIES 613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir work. About 3-4 days before this, Carter and Davishad "observed" the work of Kirby and Short becausethe department was not running properly. Kirby statedthat Carter had "little meetings" with the group in theyard, saying that they were not up to standard and thathe, Kirby, had an individual meeting with Carter on thissubject. Short could not remember any such meeting.Youmans testified that he did not make regular effi-ciency reports on employees, but that he did make criti-cal reports to Carter about the work of Kirby and Shortabout I month before the layoffs. Youmans further testi-fied that Carter told him to lay off Kirby and Short, al-though the date of this instruction is not specified. Thelayoffs took place on October 19, and Youmans' testimo-ny concerning those events has been described above.I credit Carter's and Youmans' testimony, partiallycorroborated by Kirby, that Kirby and Short were criti-cized by management about their work performance 3-4weeks before their discharges on October 19. Further, Iaccept as true Carter's testimony that Scott and Davistold him on October 19 to reduce the size of the yarddepartment, and that Davis had said about the samething 2-3 days before that date. I also credit Youmans'testimony that Carter told him to lay off Kirby andShort.Davis' testimony on the chronology of the alleged de-cision to reduce the yard department, i.e., 3-4 weeksbefore the discharges, is inconsistent with Carter's affir-mation that this took place a few days before October19. I reject Davis' testimony on this subject, and findthat the earliest mention of the alleged necessity toreduce the yard department took place a few days beforethe October 19 discharges, at a time contemporaneouswith Jones' talk with Carter about the chicken poster, onOctober 15.In summary, the work performance of Kirby andShort was criticized by management 3-4 weeks beforetheir discharges, as was the work performance of otheremployees, but company discussion about reduction ofthe yard department did not take place until the adventof the employee activity on behalf of the Union.It is clear that the Company had knowledge of the em-ployee activity because of Jones' conversations withCarter on October 15, and with Davis on October 18.Company knowledge of the identity of the union adher-ents may be inferred from Scott's speech. Accordingly, Ifind that the Company knew of Kirby's activities de-scribed above, and that he was a supporter of the Union.Because of the Company's animus against the Unionshown by the record, and because Kirby's dischargetook place within a few days of, or contemporaneouslywith, the Company's discovery of his union sympathiesand activities, I infer that this factor, rather than the al-leged necessity to reduce the employee complement inthe yard department, was the principal reason he wasdischarged.This inference is buttressed by the Company's actionswith regard to the Yard department at the Statler plant.Asked by company counsel why the Company allowedthe Statler Yard department to go for "so long" withfour employees, General Superintendent Davis repliedthat he was trying "to establish a better department ...to where we could pick through some people, maybe."But Davis also testified in effect that the department wasraised from two to four employees in about the middleof August, prior to any known company dissatisfactionwith the work of Kirby and Short. There is no evidencein the record to explain the Company's failure to do thesame at its other two plants. Scott described the Statleryard as "overstaffed," not as an experiment to get betteremployees, and claimed that he noted this about 30 daysbefore the October 19 discharges; i.e., on or about Sep-tember 19. Considering the testimony of Scott and Davistogether, the Company decided in the middle of Augustto double its Statler yard staff in order to find betterpeople, but about 4 weeks later, prior to observation ofany employee deficiencies, decided to get rid of two ofthe employees because the department was overstaffed.This seemingly erratic corporate behavior supports theinference that the Company's reason advanced for thedischarge of Kirby (and Short) is a pretext. If their workperformance warranted discharge and the departmentwas overstaffed, the Company has not adequately ex-plained why it waited several weeks to discharge them.When the actual date of discharge-immediately afterthe advent of the union campaign-is taken into consid-eration, the inference is compelling that the dischargeswere related to this event rather than to work perform-ance and departmental overstaffing. Kirby may have haddeficiencies as an employee, but the Company toleratedthem until he became an adherent of the Union. I findthat the actual reason for his discharge was his union ac-tivity.Although Kirby was active on behalf of the Union,Short's participation consisted simply in listening toKirby talk about the Union during their rides to andfrom work. The General Counsel urges that the Compa-ny nonetheless discharged Short because of its belief thatshe was actively engaged in the union movement. I con-clude that this argument is meritorious. Short worked inthe same department with Kirby and, more particularly,associated with him in the automobile rides-an associ-ation with which the Company must have been familiar.Under these circumstances, it would have been naturalfor the Company to assume that Short shared the unionsympathies of, and joined in the activities of, a knownunion supporter. The Company's opposition to the unionmovement was strong, and its reasons for Short's dis-charge, being the same as those given for the terminationof Kirby, are pretextual. Wanda Short, whose actual rolewas rather passive, became involved in circumstanceswhich included an active union movement, and the Com-pany's intense resistance to it. On similar evidence, theBoard has concluded that an employee "was swept into apersonnel action designed to retaliate against the Union'sdisplay of strength .." and that the discharge was mo-tivated by "his assumed participation in unacceptablegroup activity."5A similar inference is warranted on thefacts in this case, and I find that Short's discharge wasmotivated by the Company's belief that she was engag-ing in activities on behalf of the Union. As with Kirby,' Gulf. Wandes Corporation, 233 NLRB 772, 778 (1977).------- GUERDON INDUSTRIES615the Company did not consider any deficiencies she mayhave had as sufficient reason to discharge her, and didnot do so until acquisition of its belief that she was aunion supporter.4. The discharges of Merritt and JonesMerritt and Jones were discharged on October 22, theMonday following General Manager Scott's speech onOctober 19. Merritt rode to work with two employeeswho worked at company plants other than the Statlerplant. The car stalled on Monday morning, and Merritttestified that both he and one of the other employees at-tempted to call the Company, but could not get through.Merritt was late for work, as were the other two em-ployees according to Merritt.Merritt and Scott agree that the former arrived at orabout 7:20 or 7:25 a.m. Scott had arrived at the Statlerplant about 7 a.m., and, a minute or so before Merritt'sarrival, "pulled" five or six timecards. Two of thesewere Merritt's and Jones', and the others were cards ofemployees who had left the Company the prior week,but whose cards had not yet been removed. Scott wasstanding by the timeclock when Merritt arrived, andasked his name when Merritt began searching for hiscard. Scott said that he told Merritt he had asked for a"commitment" the prior Friday, that he assumed Merrittdid not want his job, and was therefore discharged.According to Merritt, he told Scott that he tried tocall but could not get through, whereupon Scott toldhim that he should have continued to call until he didreach the plant. "In other words," Merritt replied, "Ishould have stayed away from work and called until Igot [through], instead of just coming on to work?" Scottreplied in the affirmative, according to Merritt. Scott tes-tified that he did not believe that Merritt had tried tocall, because the Company has "the largest switchboardin Waycross," and Davis reported that he had not re-ceived any calls. Merritt testified credibly that he hadpreviously been late, as much as half a day. He usuallycalled, but merely came in to work when he was just afew minutes late. He had an "understanding" with theforeman, who knew he did not have a car. Merritt testi-fied that he attempted to get Davis and Carter to inter-cede for him on the grounds that he was not normallylate, without success.Merritt later went to the Vagabond plant for hischeck, and there saw Scott leave a memo on a secre-tary's desk stating that neither Merritt nor Jones shouldbe rehired without Scott's permission. Scott's office is atthe Vagabond plant.Merritt testified that the two other employees withwhom he rode to work were also late that Monday, butwere not discharged. Davis denied that any other em-ployees were late. I credit Merritt. Since he rode towork with the other employees and was late himself, theother employees could not have arrived on time.The Vagabond plant needed an employee in "FinalFinish" in January 1980. Merritt testified that he appliedfor the position with Plant Manager Garland Turner, andthe latter replied that he would let Merritt know throughanother employee. According to Merritt, he was thentold to show up for work. Merritt arrived and workedfor a few minutes, but Davis told Turner that the Com-pany could not hire Merritt because he had previouslybeen late for work. Turner then told Merritt that hecould not have the job.Jones was also discharged by Scott a few minutes after7 a.m. on October 22. According to Jones, he tried tocall to inform the Company that he would be late be-cause of personal business, but the line was busy until8:30 a.m., at which time he reached a secretary and left amessage. He later tried to get Carter on the phone, butdid not receive an answer.According to Jones, he arrived at 12 o'clock noon onOctober 22, could not find his timecard, and asked Daviswhere it was. Davis replied that Scott had it, whereuponJones went to the Vagabond plant. He could not reachScott, but received a final paycheck from a secretary.Seeing Davis again, Jones asked, "Does this mean I'mfired?" Davis replied, "You called in late, didn't you?"Jones returned to the Statler plant and appealed for hisjob to Plant Foreman Carter. The latter advised Jones towait a few days before speaking to Scott, "because he'skind of upset about the union thing."Both Carter and Davis deny seeing Jones at all on Oc-tober 22. According to Carter, Jones came in on October23, and "didn't have a job." Asked how Jones discov-ered this fact, Carter replied that "he found out when hedidn't have a time card in the rack." Asked whetherJones said something to him, Carter initially replied, no,and again gave a negative answer when asked whetherhe had any discussion with Jones. Thereafter, in responseto a leading question, Carter testified that Jones askedCarter to speak to Scott, and Carter replied that hecould not do that-Scott was firing him because he didnot report for work Monday and did not call in. Carterdenied making the statements attributed to him by Jones,including the remark that Scott was upset about the"union thing." Davis' testimony is similar to Carter's-Jones did not show up or call in on October 22, butcame in on October 23 and asked for his job back.It is incredible, as Carter initially testified, that Joneswould have found out that he was discharged withoutsaying anything to anybody about it. The fact thatCarter later corrected his testimony, in response to aleading question, gives it less probative weight thanJones' version. Jones' testimony is spontaneous and re-plete with details which give it the ring of truth, whereasthe testimony of Carter and Davis is contrived. Jones'testimony about trying to reach the plant by telephoneon October 22, without success, is supported by Merritt'ssimilar problems on the same day. I therefore creditJones' version of his discharge and his conversationswith Carter and Davis on October 22.Jones had a checkered employment history with theCompany, and had been discharged and rehired at leastthree times, because of absenteeism. Jones thought hehad a right to be off work for personal business, becausehe "thought a lot" of the Company, "worked harderthan anybody ... [and] pulled where some of themwouldn't pull." Davis testified that he rehired Jones fourtimes because he liked him, and because he was a "realgood worker" when he was there.GUERDON INDUSTRIES 615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs with Kirby and Short, the Company offers employ-ee deficiencies as the reason for the discharges of Merrittand Jones. In the latter two cases, it was lateness on Oc-tober 22, after Scott had asked all employees on October19 to make a "personal commitment" to work harderand bring the Statler plant up to the level of efficiency ofthe other two plants.The argument is faulty for several reasons. In the firstplace, the evidence is not persuasive that the Statlerplant actually was less efficient than the Vagabond andDiamond Trio plants. As previously noted, I credit Mer-ritt's testimony that Scott had previously distributed amemo congratulating the Statler employees because theirplant was the most profitable of all three of the Compa-ny's plants. The Company submitted no documentaryevidence to support Scott's October 19 assertion thatStatler was less efficient. The matter thus comes down toScott's declaration of this as a fact, as against his ownmemo saying the opposite. It is improbable that an em-ployer would commend employees when commendationwas not due. On the other hand, Scott's statement onOctober 19 is suspect because of the advent of the unionmovement, Scott's obvious hostility to it, and his knowl-edge that the union adherents worked at the Statlerplant. I therefore conclude that Scott's memo more prob-ably reflects the truth, and that Statler was, at least, notless efficient than the other plants.This fact removes the Company's justification forScott's October 19 speech. If Statler was no worse thanVagabond and Diamond Trio, then there was no point toScott's urging the Statler employees to greater efforts tomatch the other plants. Scott testified that he made sub-stantially the same speech at all three plants. If so, it ispertinent to inquire why the two employees who werelate at those plants were not discharged. Scott replied tothis question by saying that he "did not commit to anyother plant ...was not having problems with the otherfactories ...[and] couldn't have been in both places atthe same time." All this is meaningless if, as I conclude,Statler was not less efficient than the other plants.Without any rational business reason for the speech,the only other explanation for it is the Company's animusagainst the union movement. I conclude that it was thisfact which caused Scott to make his speech, and that hedecided to disguise his efforts to stop the Union bymaking a "motivational appeal" for greater work fromhis employees. He was aided in this tactic by the factthat he had made a few speeches in the past to employ-ees, and had discussed company problems and employeebenefits. Although his October 19 address to employeesdid contain some references to business matters, theseserved to cloak his other statements against the Union,and his threats to employees who supported it.It is true that both Merritt and Jones were late on theMonday following Scott's call for a personal commit-ment. The Company seized upon this as a reason for dis-charge of both employees. Merritt was only a few min-utes late, a fact which in the past had not even necessi-tated a telephone call to his foreman. Scott's statement toMerritt that he should have continued to call after get-ting a busy signal, and should have remained away fromwork until he did get through, is unreasonable. Scottknew that Merritt was one of the union adherents, sincehe said he knew the identities of the union supporters inhis speech, and his discharge of Merritt is clearly basedon that fact. The Company's continuing animus againstthe Union is evidenced by the fact that it stopped theVagabond foreman from hiring Merritt in January 1980.Although Jones was later than Merritt, and did notarrive until noon, he also tried to call in. Jones had actu-ally been absent on prior occasions following which hewas discharged. However, he was always rehired be-cause he was a good worker, according to Davis, andone who would do work that other people would notdo, according to Jones. The fact that the Company dis-charged Jones only a few minutes after 7 o'clock on themorning of October 22, and failed to rehire him despitehis appeals for his job to Carter and Davis, can only beattributed to the Company's knowledge of his union ac-tivities, and its aversion to those activities.B. Legal Analysis and Conclusions of LawI. Alleged 8(a)(1) violationsThe credited evidence shows that the Company en-gaged in wide-ranging interference with employee rightsin violation of Section 8(a)(1) of the Act. General Man-ager Scott's speech to employees on October 19 con-tained a variety of unlawful statements. His declarationthat he knew the identities of the union supporters andintended to discharge them constituted an unlawfulthreat and the creation of an impression of surveillanceof union activities. The offer of a $100 reward for thenames of employees posting union literature on companywalls was blatantly unlawful inducement of employees toinform on their fellow employees. Scott's statement thathe did not have to keep the plant open, but could divertorders to another plant, constituted a clearly impliedthreat to close the plant in retaliation for the employees'union activities, and was violative of the Act under well-established law.6It is also clear that Scott promised employee benefitsin the form of increased vacation rights and lighterworkloads through the hiring of additional personnel.Although Scott had discussed employee benefits in priorspeeches, his offers in the October 19 speech were clear-ly intended to be a reward for employee rejection of theUnion, in light of the timing of the offers immediatelysubsequent to the advent of union activity,7and theCompany's manifest hostility to that activity. Scott'scombined statements that the Company and the employ-ees did not need a union and that he was not going tohave one at Guerdon conveyed to his employees the6 Although the threat of a plant closure was not alleged in the com-plaint, it was a part of Scott's speech to employees and is "closely relat-ed" to his other unlawful statements. International Assoetation of Bridge,Structural and Ornamental Iron Workers, Local No. 433 (The AssociatedGeneral Contractors of California, Inc.), 228 NLRB 1420 (1977), enfd. 600F.2d 770 (9th Cir. 1979).7 N.L.R.B. v. Styletek. Division of Pandel-Bradford. Inc., 520 F.2d 275(ist Cir 1975), enfg. 214 NLRB 736 (1974). GUERDON INDUSTRIES617message that their activities on behalf of the Union werefutile. As such, those statements were unlawful.8In addition, General Superintendent Davis' askingJones whether he had anything to do with the Unionconstituted unlawful interrogation under well-establishedlaw. Further, Foreman Carter's statement to Jones andother employees that they could be fired, after theyshowed him a union poster, could reasonably be inter-preted as proscribing mere possession of union literature,and as such was unlawful. Carter's order to Jones andother employees not to communicate with fellow em-ployees about union affairs, and/or not to show them thechicken poster, was the oral promulgation of a rule for-bidding all solicitation and/or distribution on behalf ofthe Union on company property, without exception. Assuch, it was an overly broad rule interfering with theemployees' Section 7 rights.92. Alleged 8(a)(3) violationsApplying the Board's recently enunciated rules for de-termination of unlawful motivation in 8(a)(3) cases,' itis clear that the General Counsel has established a primafacie showing sufficient to support an inference that pro-tected conduct engaged in by Kirby, Jones, and Merritt,and the Company's belief in such conduct by Short, wasa motivating factor in the Company's decision to dis-charge these employees. Although the Board's rulespeaks only of a showing that "protected conduct" was afactor' an extension of the rule to employer belief insuch conduct is no more than a reiteration of establishedBoard law that a discharge based on an employer's mis-taken belief that the employee was engaged in concertedactivity is violative of Section 8(a)(3). 12Under Wright Line, the General Counsel's establish-ment of a prima facie case herein shifts the burden to theCompany to demonstrate that all four employees wouldhave been discharged even if they had not engaged inprotected activity, or, in Short's case, if the Companyhad not believed her to be so engaged. The Companyhas not sustained that burden. Each employee dischargedhad engaged in union activity, or was believed by theCompany to have done so.Merritt had previously been late a few minutes with-out calling in, and simply went to work. He had an un-derstanding with his foreman, who knew that Merritt didnot have his own car. The only thing different that Mer-ritt did in this case is to engage in union activity. It isclear that he would not have been discharged if he hadnot done so.Jones had been discharged several times previously,but for absenteeism rather than lateness. Even withoutthis distinction, it is clear that the Company rehired himon each occasion because he was a good worker and wass Hanover Concrete Co., 241 NLRB 936 (1979)} Hamilton Avnet Elec-tronics, 240 NLRB 781 (1979); Fern Laboratories. Inc.. 240 NLRB 487(1979).P Lance, Inc., 241 NLRB 655 (1979); Roney Plaza Apartments, 232NLRB 409 (1977). enfd. as modified 597 F.2d 1046 (5th Cir. 1979).'o Wright Line. a Division of Wright Line. Inc., 251 NLRB 146 (1980)." Ibid.'2 Metropolitan Orthopedic Associates. P.C., 237 NLRB 427 (1978): seealso Southern Plasma Corporation, 242 NLRB 1223 (1979); Sevakis Ildus-tries. Inc., 238 NLRB 309 (1978); Gulf-Wandes Corporation. supra. fn. 5.liked by management. It has not done so in this case, de-spite Jones' appeal for his job, and the Company's depar-ture from prior practice must be attributed to Jones' ac-tivity on behalf of the Union.In the cases of Kirby and Short, 3 there is some evi-dence of company dissatisfaction with their work per-formance in the yard department. On the other hand,there is also evidence of company dissatisfaction with thework of other employees in that department. Whateverthe Company's comparative rating of all such employees,the credited evidence shows that the Company's decisionto reduce the yard department by discharging the alleg-edly two worst employees was not made until after thebeginning of the employees' union activities. Moreover,the Company's decision first to double the employeecomplement in the yard department in August, and thento reduce it a few weeks later by firing two employees,remains unexplained. The inference is compelling that,after the advent of the employees' union activities, andthe Company's knowledge of identity of the union adher-ents (according to Scott's speech), the Company fabricat-ed a plan to provide an apparent business reason for thedischarges. In the cases of Kirby and Short, it attemptedto predate its allegedly impartial business decision, toreduce the yard department, to a time prior to the em-ployees' union activities. The Company has not sustainedits burden of showing that, absent such activity, it wouldhave discharged Kirby and Short. On the contrary, itsdelay in making its claimed business decision and in se-lecting Kirby and Short as the employees to be dis-charged, until after the employees' union activities,strongly suggests that they would still be working absentsuch activities.Inasmuch as the Company has not met its burden asdescribed above, and the General Counsel has estab-lished that the employees' protected activities, or theCompany's belief in such activities, is causally related totheir discharges, the latter come within the proscriptionof the Act.'4The Company argues that it had no knowledge of theemployees' union activities. This contention is clearlywrong as the credible evidence shows. The Companyalso argues that it did not know the name of the unioninvolved. This contention is irrelevant.In accordance with my findings above, and upon con-sideration of the entire record, I make the following:CONCLUSIONS OF LAWI. Guerdon Industries is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The United Rubber, Cork, Linoleum, and PlasticWorkers of America is a labor organization within themeaning of Section 2(5) of the Act.1a Although a distinction might be raised between the cases of Jonesand Merritt on the one hand, and Kirby and Short on the other, on theground that the former are pretext cases and the latter dual motive pro-ceedings, the Board's Decision advises us that the perceived significancebetween such cases will be obviated by its new ruling (supra, fn. 10).14 Supra. fn. 10GUERDON INDUSTRIES 617 618DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. By engaging in the following conduct, the Companycommitted unfair labor practices in violation of Section8(a)(l) of the Act:(a) Telling employees that the Company knew theidentities of union supporters.(b) Telling employees that the Company intended todischarge the union supporters.(c) Promising its employees benefits such as greatervacation rights and lightened workloads, in return foremployee rejection of the Union or refusal to engage inunion activities.(d) Interrogating employees as to their union activities.(e) Threatening employees with closure of the plant inretaliation for the employees' union activities.(f) Creating an impression that the employees' unionactivity was futile, by telling them that they and theCompany did not need a union, and that the Companywould not have a union.(g) Telling employees that possession of union litera-ture on company property would result in their beingdischarged.(h) Telling employees that they were not to speak toother employees about the Union or show them unionliterature, at any time or at any place on company prop-erty.(i) Offering employees a monetary reward for thenames of other employees who posted union literature inthe plant.4. By discriminatorily discharging the following-namedemployees on the dates indicated opposite their names,and by thereafter failing and refusing to reinstate them,the Company has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act:amount he or she would have earned from the date ofhis or her unlawful discharge to the date of an offer ofreinstatement, less net earnings during such period, withinterest thereon to be computed on a quarterly basis inthe manner established by the Board in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 651 (1977).Because the Company's widespread unfair labor prac-tices go to the very heart of the Act, and are sufficientlyegregious in nature so as to demonstrate a disregard forits employees' fundamental statutory rights, I shall rec-ommend an order requiring it to cease and desist from inany other manner infringing upon such rights.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I recommend the following:ORDER '5The Respondent, Guerdon Industries, Waycross,Georgia, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discouraging membership in the United Rubber,Cork, Linoleum, and Plastic Workers of America, or anyother labor organization, by unlawfully discharging anyof its employees or discriminating against them in anyother manner with respect to their hire or tenure of em-ployment, in violation of Section 8(a)(3) of the Act.(b) Telling its employees that it knows the identities ofunion supporters among its employees.(c) Telling its employees that it intends to dischargeunion supporters.(d) Promising its employees benefits in return for theirrejection of a union or their refraining from engaging inunion activities.(e) Interrogating employees as to their union activities.(f) Threatening its employees with closure of its plantin retaliation for their union activities.(g) Creating an impression that its employees' unionactivities are futile, by telling them that they and theCompany do not need a union and that the Companywill not have a union, or in any other manner.(h) Telling employees that possession of union litera-ture on company property will result in their being dis-charged or in any other manner disciplined.(i) Telling employees that they are not to speak toother employees about unions or show them union litera-ture, at any time or at any place on company property.(j) Offering employees monetary or other rewards forthe names of other employees engaged in union activi-ties.(k) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:'5 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.Gerald KirbyWanda ShortJ. B. MerrittRobert JonesOctober 19, 1979October 19, 1979October 22, 1979October 22, 19795. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that the Company has engaged incertain unfair labor practices, it is recommended that itbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act. It having been found that the Company unlaw-fully discharged Gerald Kirby and Wanda Short on Oc-tober 19, 1979, and J. B. Merritt and Robert Jones onOctober 22, 1979, in violation of Section 8(a)(3) and (1)of the Act, it is recommended that the Company be or-dered to offer the foregoing employees immediate andfull reinstatement to their former positions or, if such po-sitions no longer exist, to substantially equivalent posi-tions without prejudice to their seniority or other rightsand privileges, dismissing if necessary any employeehired on or since October 19, 1979, to fill any of said po-sitions, and to make said foregoing employees whole forany loss of earnings any of them may have suffered byreason of the Company's acts herein described, by pay-ment to each of them a sum of money equal to the------- __ GUERDON INDUSTRIES619(a) Offer Gerald Kirby, Wanda Short, J. B. Merritt,and Robert Jones immediate and full reinstatement totheir former positions or, if any such position no longerexists, to a substantially equivalent position, without prej-udice to his or her seniority or other rights and privi-leges, discharging if necessary any employee hired to re-place any of them, and make them whole for any loss ofpay any of them may have suffered by reason of theCompany's unlawful discharge of him or her, in accord-ance with the recommendations set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at each of its plants in Waycross, Georgia,copies of the attached notice marked "Appendix.""'16 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byCopies of said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed by theCompany's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theCompany to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps the Company has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."